Exhibit 99.1 bluebird bio to present LentiGlobin® BB305 Clinical Data and bb2121 Preclinical Data at Annual Meeting of the American Society of Hematology – Six abstracts accepted for presentation – – Interim data on LentiGlobin in beta-thalassemia show six of six evaluable non-β0/β0 patients are transfusion-independent as of July 31st data cut-off; β0/β0 patients have achieved varying degrees of transfusion reduction as of data cut-off – – Median production of corrected HbAT87Q globin: 5.2 g/dL among patients of all genotypes followed for at least six months in HGB-204 study, as of July 31st data cut-off – – Patient with sickle cell disease from HGB-205 study producing 51.5% anti-sickling hemoglobin at nine months post-treatment – – Company will discuss ASH abstract data in a conference call today at 8:30 a.m. ET – CAMBRIDGE, Mass. November 5, 2015 – bluebird bio, Inc.(Nasdaq: BLUE), a clinical-stage company committed to developing potentially transformative gene therapies for severe genetic diseases and T cell-based immunotherapies, announced that data from its ongoing clinical studies of LentiGlobin BB305 in beta-thalassemia major and severe sickle cell disease (SCD) will be highlighted in oral and poster presentations at the 57th Annual Meeting of the American Society of Hematology (ASH). The company will also present preclinical data from its lead oncology program, bb2121, in three posters at ASH. bluebird bio is developing bb2121 as an anti-BCMA oncology therapy in collaboration with Celgene Corporation. Preliminary data from all six of these abstracts will become available on the ASH conference web site at 9:00 a.m. ET today. “Our expanding clinical experience with LentiGlobin continues to show promising clinical benefit in patients with beta-thalassemia major and severe sickle cell disease,” said David Davidson, M.D., chief medical officer, bluebird bio. “We are pleased to see a median HbAT87Q level of 5.2 g/dL in the seven Northstar patients with beta-thalassemia major of all genotypes followed for six months or more, as this represents a substantial proportion of their total hemoglobin. It is exciting that transfusion independence has been achieved in all of our patients with beta‑thalassemia major with non-β0/β0 genotypes followed for at least six months in Northstar and HGB-205. Varying degrees of transfusion reduction have been observed in patients with β0/β0 genotypes. As would be expected, longer follow-up is required to assess the extent of HbAT87Q production and the impact on transfusion requirements in these patients with β0/β0 genotypes since they produce no functional beta-globin at baseline. Turning to sickle cell disease, our first treated patient is producing increased levels of HbAT87Q since we last reported on this study in June. HbAT87Q represented 48 percent of total hemoglobin at nine months post-infusion, and the patient remains transfusion independent without sickle cell-related adverse events as of the data cut-off. These results support the transformative potential of gene therapy, and we look forward to sharing more data at ASH.” “The three accepted oncology abstracts represent the great progress we have made building our immuno-oncology business,” said Rob Ross, M.D., head of oncology, bluebird bio. “These posters describe the encouraging pre-clinical data supporting the development of bb2121 in multiple myeloma, including our robust manufacturing platform, and key scientific insights into engineering more potent CARs that are applicable across our planned oncology portfolio.” LentiGlobin Presentations Update of Results from the Northstar Study (HGB-204): A Phase 1/2 Study of Gene Therapy for Beta-Thalassemia Major via Transplantation of Autologous Hematopoietic Stem Cells Transduced Ex Vivo with a Lentiviral Beta AT87Q-Globin Vector (LentiGlobin BB305 Drug Product) (Abstract #201) Presenter: Mark C. Walters, M.D., UCSF Benioff Children’s Hospital, Oakland, CA
